Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3, 5-14, 17, 18, and 21-25 are currently pending, with new added Claims 21-25. 
Response to Arguments
 Applicant’s arguments with respect to rejections made under 103 have been fully considered but are moot in view of new grounds of rejections.  Moreover, Boskovc teaches private and public transportation which represent the fleet of available vehicle resources as cited below. Adamczyk teaches requesting VIP car and vehicle capacity.  Felt teaches selecting a vehicle based on the calculated score. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, , 5-14, 17, 18, and 21-25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-12, 15-17, and 22 of copending Application No.15051846.  (Reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims are minor and not distinguishing the overall appearance of one over the other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1: A method of managing a networked vehicle resource sharing facility, the method comprising: (a) detecting a plurality of inputs corresponding to vehicle booking requests, wherein each of the plurality of vehicle booking requests contains data  a vehicle type preference, wherein vehicle types include a VIP car and a standard car, and a vehicle capacity ( claim 1, (a))
(b) accessing a data structure containing stored data relating to user authorisations for using the vehicle-sharing facility to verify whether each of the vehicle booking requests relates to a customer authorised to use the vehicle-sharing facility; and for those vehicle booking requests relating to customers identified as being authorised to use the vehicle-sharing facility: ( claim 1: (b),)
(c) automatically selecting customers to share a vehicle and calculating a suggested route for the vehicle using the pick-up location and drop-off locations of the customers and one or more stored vehicle-share criteria, the automatically selecting customers to share the vehicle and calculating the suggested route including identifying a plurality of potential routes, calculating a score for each route of the plurality of potential routes, and selecting one route of the plurality of potential routes determined to have a best score; calculating scores for vehicle resources in the fleet of available vehicle resources based on the booking requests; selecting an autonomous vehicle from the fleet of available vehicle resources based on the calculated scores;  and  POTOMAC LAW GROUP, PLLCMAC/GSDApplication No.: 15/051,788Docket No.: 1471-OO11USO1 Page 3 of 21 (d) controlling an autonomous vehicle to follow the selected route. (Claim 1: (c),(d) lines 12-22) 
 
Claim 5: wherein verifying whether each of the customers is authorised to use the vehicle-sharing facility comprises accessing a customer database to verify if the customer is associated with an account having an instruction allowing vehicle share (claim 16, lines 33-35) 
 Claim 6: detecting one or more user inputs relating to one or more vehicle-share criteria at a user interface and using these values at (c) (claim 5, lines 31-32) 
Claim 7: wherein the vehicle-share criteria comprise data representing a vehicle capacity value (claim 6, lines 35-36) 
Claim 8: wherein the vehicle-share criteria comprise data representing a vehicle number (claim 7, lines 1-2). 
Claim 9: wherein the data representing vehicle number specifies a number of vehicles in each of a plurality of vehicle types (claim 8, lines 5-6) 
Claim 10: wherein the vehicle-share criteria comprise data representing an average speed value (claim 9, lines 8-9)
Claim 11: wherein the vehicle-share criteria comprise data representing a stop distance (claim 10, Lines 11-12)
Claim 12: wherein the vehicle-share criteria comprise data representing a corridor rule absolute width and/or a corridor rule relative width multiplier (claim 11, lines 14-16). 
Claim 13: wherein the vehicle-share criteria comprise data representing a maximum relative deviation (claim 12, lines 18-19).
Claim 14: wherein the vehicle-share criteria comprise data representing an allowed waiting time and optionally a waiting time penalty (claim 15, lines 30-31). 
Claim 16: wherein the plurality of vehicle booking requests comprise a request for an autonomous vehicle (claim 17, lines 1-2). 
Claims 24-25: wherein the calculating the scores includes calculating an empty time score that represents how long it has been since the vehicle resource has been utilized, and the selecting the autonomous vehicle from the fleet of available vehicle resources prioritizes vehicles that have been utilized less recently than other vehicles to thereby even out wear and tear on the vehicle resources in the fleet of available vehicle resource (Claim 22) 

Claims 17-18 recite similar limitations as claim 1 therefore they are rejected over the same rationales. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7, 11, 17-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOSKOVC  (US 2012/0290652 A1) in view of  Dutta (20150345951),  in view of Cudak (US2015/0233719) in view of Adamczyk et al. (US 2010/0042549) in further view of   Felt et al ( US 2011/0099040 A1). 

As per claim 1, BOSKOVC teaches: 
A method of sharing a networked vehicle resources in a fleet of available vehicle resources the method comprising: (a) detecting a plurality of inputs corresponding to a plurality of vehicle booking requests, (abstract, Par.12, Par.19, par.91-92, par.47, private and public transportation represents the fleet of available vehicle resources.)
wherein each booking request of the plurality of vehicle booking requests includes data identifying a pick-up location determined to be identical to the pick-up location of each of the other vehicle booking requests, pick-up locations being identical if they are inside an established geofence, [[and]] data identifying a drop-off location that is distinct from the drop-off location specified in the other vehicle booking requests ( par.91-92, intermediates nodes, Par.28, POI, Par.88, Par.89, from node 610 to different end point 614a via leg 612a, Fig.6, Par.15, private leg, Fig.6 , par.110-113, radius ) 
while Boskovc teaches vehicle type preference wherein vehicle type include the standard car, (par.19, desired vehicle details Such as vehicle type (e.g. car or boat)) Boskovc does not teach include VIP car and a vehicle capacity; however, this is taught by Adamczyk ( par.75, For example, a passenger may request a minimum passenger size of a vehicle of five passengers for a trip, an English speaking driver and a German luxury car as a type of vehicle driven by a driver and a pressure of about 32 psi in the tires of the vehicle, par.87), It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the VIP car and capacity in the request  feature for the same reasons its useful in Adamczyk-namely, to select static criteria not associated with the time of the trip ( par.75).  Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 
Boskovc further teaches (b) accessing a data structure containing stored data relating to user authorisations to verify whether each of the vehicle booking requests relates to a customer who is authorised to share the vehicle resources; and for those vehicle (  Fig.4, trustworthiness validation, Par.72, par.84, verification Par.86, Par.17, Par.76, validation)
Boskovc further teaches (c) automatically selecting customers to share a vehicle and calculating a suggested route for the  shared vehicle using the pick-up location and drop-off locations of the customers and one or more stored vehicle-share criteria, (Par.89, user-preferred criteria par.91, potential routes, Par.40, most suitable legs of transportation, Par.15, shared legs and  private leg, Par.16, )
Boskovc further teaches automatically selecting customers to share the vehicle  ( Par.70, Par.40, Par.89 )
Boskovc further teaches calculating the suggested route including identifying a plurality of potential routes , selecting one route of the plurality of potential routes ( Par.89, Par.91, Par.40, Par.15-16)
While Boskovc teaches plurality of potential routes (par.91), Boskovc does not teach calculating a score for each route and determined to have a best score however, this is taught by  POTOMAC LAW GROUP, PLLCMAC/GSDApplication No.: 15/051,788Docket No.: 1471-OO11USO1Dutta ( abstract, Par.33, Par. 29) It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate route scoring feature for the same reasons its useful in Dutta -namely,  to rank the one or more routes based on a trip score, associated with each of the one or more routes, determined based on the set of preferences (Par.6).Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 
While Boskovc teaches available resources in the fleet of available vehicle resources, selecting a vehicle from the fleet of available vehicle resources (par.47, par.40) Boskovc calculating scores for vehicle resources based on the booking requests; selecting a vehicle from the fleet of available vehicle resources based on the calculated scores, however, this is taught by Felt (par. 67-68, input parameters 510-560 may include weights and the taxi score may be based on a weighted average. For example, each input value may be multiplied by the associated weight and the weighted values may be added and divided by the number of inputs. The inputs to taxi selection function 500 may be combined in any number of ways to compute the taxi score. Taxi selection mechanism 335 may rank taxis based on taxi scores received from taxi selection function 500, may select the taxi with the highest score as the taxi which will respond to the request, and may generate a confirmation which will be sent to both the customer and the selected taxi. Taxi selection mechanism 335 may provide a ranked list of taxis to the user for selection, and may receive a selection of a particular taxi from the ranked list from the USC.) It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate vehicle selection based on the calculated score feature for the same reasons its useful in Felt -namely, to select the taxi with the highest score as the taxi which will respond to the request ( par.68).  Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
While BOSKOVC teaches follow the selected route, (Par.89, Par.91, Par.40, Par.15-16) BOSKOVC does not teach autonomous vehicle, controlling an autonomous vehicle, however, this is taught by Cudak et al ( Abstract, par. 20, Par.29).It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the autonomous vehicle feature for the same reasons its useful in Cudak - Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 

As per claim 3, Boskovc in view of Dutta, Cudak, Adamczyk and Felt teaches claim 1. Boskovc futher teaches:
further comprising receiving a special event booking request relating to an account, wherein the special event booking request specifies that a vehicle- sharing facility is to be used for vehicle booking requests at the special event.  ( par. 32, POI (place of interest) data, area calendar data Such as city event calendar data, real-time traffic data, date data, time data, and/or event data, par.26, POI (place of interest) data relating to a number of users, Par.95, Par.123, par.14 ) 

As per claim 5, Boskovc in view of Dutta, Cudak, Adamczyk and Felt teaches claim 1. Boskovc futher teaches:
wherein verifying whether each of the customers is authorised to share the vehicle resources by using a vehicle-sharing facility comprises accessing a customer database to verify if the customer is associated with an account having an instruction allowing vehicle share (  Fig.4, trustworthiness validation, Par.72, par.84, verification Par.86, Par.17, Par.76, validation)

As per claim 6, Boskovc in view of Dutta, Cudak, Adamczyk and Felt teaches claim 1. 
further comprising detecting one or more user inputs relating to one or more vehicle-share criteria at a user interface and using these values at (c).  (par.12, Par.16, Par.21-22, Par.89, Par.80)

As per claim 7, Boskovc in view of Dutta, Cudak, Adamczyk and Felt teaches claim 6. Boskovc futher teaches:
wherein the vehicle-share criteria comprise data representing a vehicle capacity value.    (par.90, free passenger slots, par.12, Par.16, Par.21-22, Par.89, Par.80)  

As per claim 11, Boskovc in view of Dutta, Cudak, Adamczyk and Felt claim 6. Boskovc futher teaches:
wherein the vehicle-share criteria comprise data representing a stop distance.  (Par.107, Par.115, Par.28, , par.12, Par.16,  )

As per claim 21, Boskovc in view of Dutta, Cudak, Adamczyk and Felt claim 1. Boskovc does not teach: 
wherein the vehicle capacity specifies a number of passengers that fit into a vehicle. however, this is taught by Adamczyk ( par.75, For example, a passenger may request a minimum passenger size of a vehicle of five passengers for a trip, an English speaking driver and a German luxury car as a type of vehicle driven by a driver and a pressure of about 32 psi in the tires of the vehicle, par.87), It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the vehicle capacity in the request  feature for the same reasons its useful in Adamczyk-namely, to select static criteria not associated with the time of the trip ( par.75).  Moreover, this is merely a combination of old elements in the art. In the 

Claims 17-18 recite similar limitations as claim 1, therefore they are rejected over the same rationales. 
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOSKOVC  (US 2012/0290652 A1) in view of  Dutta (20150345951),  in view of Cudak (US2015/0233719) in view of Adamczyk et al. (US 2010/0042549) in further view of   Felt et al ( US 2011/0099040 A1) in further view of Gale et al. (U.S. 2011/0301997 A1)

As per claim 8, Boskovc in view of Dutta, Cudak, Adamczyk and Felt teaches claim 6. Boskovc futher teaches:
While Boskovc teaches the vehicle-share criteria comprise data (par.12, Par.16, Par.21-22, Par.89, Par.80) Boskovc does not teach representing a vehicle number. However, this is taught by Gale   (Gale: Par.52-53, vehicle type, Par.48, Par.20, and Par.60) It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the number of vehicles feature for the same reasons its useful in Gale -namely, so each of these separate fleet groups has its own administrators (Par.52). Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results


As per claim 9, Boskovc in view of Dutta, Cudak, Adamczyk Felt and Gale teaches claim 8. Boskovc does not teach:
the data representing vehicle number specifies a number of vehicles in each of a plurality of vehicle types.  This is taught by Gale, (Gale: Par.52-53, vehicle type, Par.48, Par.20, Par.60) It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the number of vehicles and types feature for the same reasons its useful in Gale -namely, so each of these separate fleet groups has its own administrators (Par.52). Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOSKOVC  (US 2012/0290652 A1) in view of  Dutta (20150345951),  in view of Cudak (US2015/0233719) in view of Adamczyk et al. (US 2010/0042549) in view of  Felt et al ( US 2011/0099040 A1) in further view of Hurzeler (US 7,080,019 B1).

As per claim 10, Boskovc in view of Dutta, Cudak, Adamczyk and Felt teaches claim 6. Boskovc futher teaches:
While Boskovc teaches the vehicle-share criteria comprise data (par.12, Par.16, Par.21-22, Par.89, Par.80) Boskovc does not teach representing an average speed. However, this is taught by Hurzeler (Col. 6, lines 18-25, A specific travel speed for each anticipated travel mode and vehicle type can be estimated and predetermined based upon published data, applicable laws such as Posted speed limits, and personal observations. Absent any specification of a travel mode or vehicle type in a travel plan, the most common mode and type, namely automobile, and its estimated average speed, currently 30 miles per hour, can reasonably be assumed.) It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the average speed feature for the same reasons its useful in Hurzeler -namely, to convert time differences to distance differences, while failure to select or selection of a nonspecific Travel Method would be equivalent to selection of the most common Travel Method, namely Car, and its associated predetermined estimated travel speed (Col. 9, Lines 3-7). Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOSKOVC  (US 2012/0290652 A1) in view of  Dutta (20150345951),  in view of Cudak (US2015/0233719) in view of Adamczyk et al. (US 2010/0042549) in view of  Felt et al ( US 2011/0099040 A1) in further view of Lehmann et al., ( US 2011/0153629 A1).

As per claim 12, Boskovc in view of Dutta, Cudak, Adamczyk and Felt teaches claim 6. Boskovc futher teaches:
While Boskovc teaches the vehicle-share criteria comprise data (par.12, Par.16, Par.21-22, Par.89, Par.80) Boskovc does not teach a corridor rule absolute width and/or a corridor rule relative width multiplier. However, this is taught by Lehmann (Lehmann: Par. 63, According to said embodiments, a corridor is defined along the route. Each user can specify the width of the corridor as a time or as a distance measure. The maximum acceptable detour can be given in absolute values, e.g. a particular number of miles or kilometers, or as a relative value. A relative value can be for example 3% of the total route of the trip. Said value defines a corridor of the width of 6% of the total route length (3% to the left side and 3% to the right side of the driver. The corridor matching method is particularly advantageous, as it allows a driver to pick up passengers at an arbitrary place along the route lying within said corridor. The corridor matching method therefore does not require the places of departure and the destination location to match. It is merely required that the passenger's pick up place lies within the corridor somewhere along the route of the driver from the drivers place of departure to the driver's destination location.) It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the corridor width rule feature for the same reasons its useful in Lehmann -namely, as it allows a driver to pick up passengers at an arbitrary place along the route lying within said corridor (par.63). Moreover, this is merely a combination of old elements in the art of ridesharing. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 13, Boskovc in view of Dutta, Cudak, Adamczyk and Felt teaches claim 6. Boskovc futher teaches:
While Boskovc teaches the vehicle-share criteria comprise data (par.12, Par.16, Par.21-22, Par.89, Par.80) Boskovc does not teach maximum relative deviation, However, this is taught by Lehmann (Par.27, Based on the user-specific settings for the maximum detour for dropping off a passenger the trip-sharing service calculates a drop off radius). It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the maximum relative deviation feature for the same  Moreover, this is merely a combination of old elements in the art of ridesharing. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOSKOVC  (US 2012/0290652 A1) in view of  Dutta (20150345951),  in view of Cudak (US2015/0233719) in view of Adamczyk et al. (US 2010/0042549) in view of  Felt et al ( US 2011/0099040 A1) in further view of Borean et al (US 2017/ 0270447 A1).  

As per claim 14, Boskovc in view of Dutta, Cudak, Adamczyk and Felt claim 6. Boskovc futher teaches:
While Boskovc teaches the vehicle-share criteria comprise data (par.12, Par.16, Par.21-22, Par.89, Par.80) Boskovc does not teach at least one of an allowed waiting time and optionally a waiting time penalty. However, this is taught by Borean ( Par. 28, number of passengers not assigned to any driver are discriminated according to at least one threshold comprising at least one between an extra road threshold indicative of a maximum allowed extra road that satisfying the passengers would imply for the drivers , and a waiting time threshold indicative of a maximum allowed waiting time that satisfying the passengers would imply for drivers and / or passengers , said dynamically varying a value of said at least one weighting coefficient according to an acceptance rate of the ride sharing proposals by the users further comprising dynamically varying also a value of said at least one threshold according to the acceptance rate of the ride sharing proposals by the users, Par. 151, Moreover , a set of costs Cy ; for passengers are calculated , which determine the penalty assigned if some passengers are not served, Par. 69, RSS user options , such as a maximum time the RSS user ( either driver or passenger ) are willing to wait , personal preferences about other RSS users ( e . g . , smokers / non - smokers , male / female , pet allowed / not allowed ) , and number of presently available seats of the driver vehicle) It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the waiting time feature for the same reasons its useful in Borean -namely, satisfying the passengers would imply for drivers and / or passengers (par.28). Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOSKOVC  (US 2012/0290652 A1) in view of  Dutta (20150345951),  in view of Cudak (US2015/0233719) in view of Adamczyk et al. (US 2010/0042549) in view of  Felt et al ( US 2011/0099040 A1) in further view Sisselman et al, ( US2006/0182258)

As per claim 22, Boskovc in view of Dutta, Cudak, Adamczyk and Felt claim 1. Boskovc does not teach: 

Wherein the calculating the scores, however, Felt teaches calculating a score to select a vehicle (par. 67-68, input parameters 510-560 may include weights and the taxi score may be based on a weighted average. For example, each input value may be multiplied by the associated weight and the weighted values may be added and divided by the number of inputs. The inputs to taxi selection function 500 may be combined in any number of ways to compute the taxi score. Taxi selection mechanism 335 may rank taxis based on taxi scores received from taxi selection function 500, may select the taxi with the highest score as the taxi which will respond to the request, and may generate a confirmation which will be sent to both the customer and the selected taxi. Taxi selection mechanism 335 may provide a ranked list of taxis to the user for selection, and may receive a selection of a particular taxi from the ranked list from the USC.) It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate vehicle selection based on the calculated score feature for the same reasons its useful in Felt -namely, to select the taxi with the highest score as the taxi which will respond to the request ( par.68).  Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
While Boskovc teaches selecting a vehicle, (par.19, desired vehicle details Such as vehicle type (e.g. car or boat), par.40, par.101, Matching engine 1006 may be configured to match requests with offers by taking the relevant data into account.) Boskovc does not teach calculating an empty time score that represents how long it has been since the vehicle resource has been utilized.  However, Sisselman teaches selecting an agent that has been idle for the longest time to route a call service (par.78, The step of selecting the most Suitable agent for handling a new service request may be made based on multiple factors, of which agent a game result or agent game action is one factor. Other factors may include: i) load-based routing factors, such as which agent has been idle the longest, par.7, Load-based routing has been used to try to enable the workload to be shared equitably among agents. According to load-based routing, a new service request, such as a call, may be assigned to the agent that has been idle the longest). It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the empty time technique feature for the same reasons its useful in Sisselman -namely, to enable the workload to be shared equitably among agents. ( par.7). Both the Vehicle and the caller agent are service inventory resources that are preferred not to be idle and selection of the caller agent based on the empty time technique would therefore be applicable and provide the same benefit in Boskovc’s system ( to select the vehicle that has been idle the longest).    Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 23, Boskovc in view of Dutta, Cudak, Adamczyk, and Felt teaches
claim 22. Boskovc does not teach: 

While Boskovc teaches selecting a vehicle from the fleet of available vehicle resources, (par.19, desired vehicle details Such as vehicle type (e.g. car or boat), par.40, par.101, Matching engine 1006 may be configured to match requests with offers by taking the relevant data into account.)  Boskovc does not teach the autonomous vehicle, however, Cudak teaches the autonomous vehicle ( Abstract, par. 20, Par.29).It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the autonomous vehicle feature for the same reasons its useful in Cudak -namely, to navigate roadways without a person controlling the vehicle ( par.5).  Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled 
Boskovc does not teach prioritizes vehicles that have been utilized less recently than other vehicles to thereby even out wear and tear on the vehicle resources in the fleet of available vehicle resources. However, Sisselman teaches selecting an agent that has been idle for the longest time to route a call service (par.78, The step of selecting the most Suitable agent for handling a new service request may be made based on multiple factors, of which agent a game result or agent game action is one factor. Other factors may include: i) load-based routing factors, such as which agent has been idle the longest, par.7, Load-based routing has been used to try to enable the workload to be shared equitably among agents. According to load-based routing, a new service request, such as a call, may be assigned to the agent that has been idle the longest, when several of the agents are idle, new service requests are assigned to the agent that has been idle the longest.). It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the empty time technique feature for the same reasons its useful in Sisselman -namely, to enable the workload to be shared equitably among agents. ( par.7). Both the Vehicle and the caller agent are service inventory resources that are preferred not to be idle and selection of the caller agent based on the empty time technique would therefore be applicable and provide the same benefit in Boskovc’s system ( to select the vehicle that has been idle the longest).    Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        /DANIEL VETTER/Primary Examiner, Art Unit 3628